Case 20-11768-CSS   Doc 564-2   Filed 11/16/20   Page 1 of 43




            EXHIBIT 1
              Case 20-11768-CSS               Doc 564-2        Filed 11/16/20         Page 2 of 43



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

     -------------------------------------------------------- x
                                                              :
     In re:                                                   : Chapter 11
                                                              :
     Lucky Brand Dungarees, LLC, et al., 1                    : Case No. 20-11768 (CSS)
                                                              :
                              Debtors.                        : (Jointly Administered)
                                                              :
                                                              :
     -------------------------------------------------------- x

                     FIRST MONTHLY FEE APPLICATION OF KPMG LLP
                TO PROVIDE TAX COMPLIANCE AND CONSULTING SERVICES
                        TO THE DEBTORS FOR SERVICES RENDERED
                      AND REIMBURSEMENT OF EXPENSES INCURRED
                FOR THE PERIOD JULY 29, 2020 THROUGH SEPTEMBER 30, 2020


     Name of Applicant:                                                KPMG LLP


      Authorized to Provide Professional Services to:                  Debtors

     Date of Retention:                                                October 21, 2020, Effective as of
                                                                       July 29, 2020

     Monthly Period for which Compensation and                         July 29, 2020 through
     Expense Reimbursement is sought:                                  September 30, 2020


     Amount of Monthly Compensation sought as                          $         99,832.27 2
     actual, reasonable and necessary:


     Amount of Monthly Expense reimbursement                           $                0.00
     sought as actual, reasonable and necessary:



    This is an:__ X __ Monthly _____Final


    Prior Fee Applications Filed: None

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
(7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S Santa
Fe Avenue, Los Angeles, California 90013.
2
  The compensation amount requested reflects an agreed-upon reduction of $21,218.93 per the supplemental
declaration of Kristin Ridgway [Docket No. 502].
                              Case 20-11768-CSS                    Doc 564-2            Filed 11/16/20             Page 3 of 43




                                                  ATTACHMENT B TO FEE APPLICATION




                                                                                         Total
                                                                                         Billed              Hourly                      Total
Professional Person                 Position & Department                                Hours            Billing Rate                 Compensation
Anthony Gomez                     Sr. Associate, Tax - BTS                                16.9               $ 384                     $       6,489.60
 Jessica Chow                     Senior Associate, Tax - SALT                             9.7               $ 384                      $           3,724.80
 Kim Liang                        Manager                                                  2.7               $ 528                      $           1,425.60
 Kristin Ridgway                  Managing Director, Tax - BTS                             0.5               $ 744                      $            372.00
 Matt Moore                       Associate, Tax - BTS                                     0.4               $ 288                      $            115.20
 Monica Plangman                  Associate Director, Bankruptcy & Retention               3.4               $ 255                      $            867.00
 Stephen Buckley                  Manager, Tax - SALT                                      2.6               $ 528                      $           1,372.80
 Steven Kim Kim                   Associate, Tax - SALT                                    0.4               $ 288                      $            115.20
 Teresa Williams                  Associate - BPG                                          5.4               $ 165                      $            891.00


Subtotal Hours and Fees                                                                   42.0                                          $          15,373.20


                                                                                                                                                                (1)
Tax Compliance Services (Federal, State, and Foreign) - Fixed Fee                                                                       $         100,000.00
                                                                                                                                                                (2)
2020 - 2021 USIT Compliance Services August 1, 2020 through September 30, 2020                                                          $           5,678.00
                                                                                                                                                                (3)
Agreed-Upon Credit                                                                                                                      $         (21,218.93)
Total of Requested Hours and Fees                                                         42.0                                          $          99,832.27


(1)Per the Engagement Letter dated March 10, 2020, KPMG and the Debtors have agreed to an estimated fee range from approximately $274,950 to $279,950 to
be billed per a payment schedule of $50,000.00 for four months with the final bill to be billed upon delivery of tax returns or November 1, 2020. KPMG received
$100,000 pre-petition. KPMG is requesting $100,000.00 reflecting services in this first monthly fee application period. At 60% of standard rates, the time
incurred during the period is $63,350.00.
(2)KPMG's fee for 2020 - 2021 USIT Compliance Services will be billed at $34 per return (to be billed monthly after completion of services) per the engagement
letter date May 15, 2020. KPMG is billing in this monthly fee application for 167 completed returns.
(3)   Per the Supplemental Declaration of Kristin Ridgway filed on 10/21/20, KPMG LLP is providing a credit to the Debtors totaling $21,218.93.




                                                                                  2
              Case 20-11768-CSS               Doc 564-2         Filed 11/16/20      Page 4 of 43



                              COMPENSATION BY PROJECT CATEGORY

                      Matter Description                           Total Hours Billed     Total Fees Requested
Tax Compliance Services (Federal, State, and Foreign)                      -             $            100,000.00
Tax Consulting Services (Federal, State, and Foreign)                     30.3           $             12,333.60
2020-2021 USIT Compliance Services                                         -             $              5,678.00
Retention Services                                                        4.7            $              1,553.40
Fee Preparation Services                                                  7.0            $              1,486.20
Agreed-Upon Credit                                                                       $            (21,218.93)
                                         Total Hours and Fees            42.0            $               99,832.27




                                             EXPENSE SUMMARY


                             Service Description                                Amount
                Airfare                                                   $                          -
                Lodging                                                   $                          -
                Meals                                                     $                          -
                Ground Transportation                                     $                          -
                Miscellaneous                                             $                          -
                                    Total                                 $                      -




                                                         3
              Case 20-11768-CSS                 Doc 564-2           Filed 11/16/20   Page 5 of 43



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    --------------------------------------------------------       x
                                                                   :
    In re:                                                         : Chapter 11
                                                                   :
    Lucky Brand Dungarees, LLC, et al.,                            : Case No. 20-11768 (CSS)
                                                                   :
                             Debtors.                              : (Jointly Administered)
                                                                   :
                                                                   :
    --------------------------------------------------------       x

                     FIRST MONTHLY FEE APPLICATION OF KPMG LLP
                TO PROVIDE TAX COMPLIANCE AND CONSULTING SERVICES
                        TO THE DEBTORS FOR SERVICES RENDERED
                      AND REIMBURSEMENT OF EXPENSES INCURRED
                FOR THE PERIOD JULY 29, 2020 THROUGH SEPTEMBER 30, 2020

        KPMG LLP, (“KPMG”), providing tax compliance and tax consulting services to the debtors to

the above captioned debtors and debtors-in-possession (the “Debtors”) files this First Monthly Fee

Application for Allowance of Compensation for Services Rendered and Reimbursement of Expenses (the

“First Monthly Application”) pursuant to sections 327(a) and 328(a) of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), the United States Trustee Guidelines

for Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C.

Section 330 issued by the Executive Office of the United States Trustee’s Guidelines (the “U.S. Trustee

Guidelines”), and the Court’s Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals and (II) Granting Related Relief, dated July 28, 2020 (the

“Interim Compensation Order”) [Docket No. 199]. By this First Monthly Application, KPMG seeks the

allowance of compensation for professional services performed and actual and necessary expenses incurred

by KPMG for the Monthly period from July 29, 2020 through September 30, 2020 (the “Compensation




                                                               4
             Case 20-11768-CSS           Doc 564-2       Filed 11/16/20      Page 6 of 43



Period”), in the amount of $99,832.27 for professional services performed and actual and necessary

expenses incurred by KPMG, and respectfully represents:

                                               Jurisdiction

        1.      The Court has jurisdiction over this First Monthly Application pursuant to 28 U.S.C. §§

157 and 1334 and the Amending Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C.

§ 157 (b) (2). Venue in proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Background

        2.      On July 3, 2020 (the “Petition Date”) the Debtors commenced with the Court voluntary

cases for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

        3.      The Debtors continue to operate their businesses and manage their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On July 17, 2020, the United

States Trustee for the District of Delaware (the “U.S. Trustee”) appointed the Committee of Unsecured

Creditors (the “Creditors’ Committee”) in the Chapter 11 Case pursuant to section 1102(a)(1) of the

Bankruptcy Code. An Order Appointing Fee Examiner and Establishing Procedures for Consideration of

Requested Fee Compensation and Reimbursement of Expenses was filed on August, 5, 2020 [Docket No.

279].

        4.      The Debtors filed for Entry of an Order (I) Authorizing Employment and Retention of

KPMG LLP to Provide Tax Compliance and Consulting Services to the Debtors Effective as of July 29,

2020 and (II) Granting Related Relief on September 18, 2020 (the “Retention Application”) [Docket No.

416].

        5.      By the Court’s Order, dated October 21, 2020 (the “Retention Order”) [Docket No. 504],

the Debtors were authorized to retain KPMG effective as of July 29, 2020. The Retention Order authorized

the Debtors to compensate KPMG in accordance with the procedures set forth in section 330 and 331 of

the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other procedures as were fixed by

order of the Court.

                                                    5
             Case 20-11768-CSS             Doc 564-2       Filed 11/16/20       Page 7 of 43



                                 Summary of First Monthly Application

        6.      During the Compensation Period, KPMG performed the services for which it is seeking

compensation on behalf of or for the Debtors and their estates and not on behalf of any committee, creditor

or other person. By this First Monthly Application, KPMG requests allowance of interim compensation of

professional fees totaling $99,832.27 and reimbursement of necessary and actual out of pocket expenses in

the amount of $0.00. Per the Supplemental Declaration of Kristin Ridgway filed on October 21, 2020

[Docket No. 502], KPMG is providing a credit to the Debtors totaling $21,218.93.

                        Summary of Services During the Compensation Period

        7.      This is KPMG’s First Monthly Application for compensation and expense reimbursement

filed in this chapter 11 case. During the Compensation Period, KPMG provided professional services to

the Debtors in its efforts to navigate its business through the chapter 11 process.

        8.      Set forth below is a summary of the professional services KPMG rendered to the Debtors

during the Compensation Period and annexed hereto as Exhibit A is a chart depicting KPMG professionals

who rendered these services.

Tax Compliance and Consulting Services (Federal, State and Foreign Income Tax)

    •   Prepared federal, state and local, Puerto Rico and Canadian income tax returns and supporting
        schedules/forms for the 2019 tax year as more fully described in Appendix II of the Engagement
        Letter dated March 10, 2020;

    •   Determined the quarterly estimated tax payments for the 2020 tax year;

    •   Performed the tasks related to Public Law No. 115-97, originally known as the Tax Cuts and Jobs
        Act (“TCJA”);

    •   Prepared tax returns for any state or local jurisdictions and additional majority owned legal entities
        not identified in the relevant Engagement Letter including any newly controlled legal entities
        formed or acquired by the Debtors during the engagement period, and that the Debtors approve in
        writing;

    •   Automatically filed (either electronically or by paper) the extensions for which there are no tax
        payments due;

    •   Reviewed the calculations under IRC Section 263A and prepare and file Forms 3115, if necessary;

    •   Performed preliminary engagement planning activities related to the tax returns specified above for
        the immediately succeeding tax year; and

                                                      6
              Case 20-11768-CSS            Doc 564-2        Filed 11/16/20        Page 8 of 43




    •   Provided tax consulting services pertaining to: (1) routine tax advice concerning the federal, state,
        local, and foreign tax matters related to the preparation of the prior year’s federal, state, local, and
        foreign tax returns; (2) routine tax advice concerning the federal, state, local, and foreign tax matters
        related to the computation of taxable income for the current year or future years; and (3) routine
        dealings with a federal, state, local, or foreign tax authority (e.g., responding to automated interest
        and penalty notices, preparing tax computations based upon the taxpayer’s concession or settlement
        of an issue with the relevant tax authority).

Tax Compliance Services (Sales, Use and Other Tax)
    •   Prepare state and local transaction tax returns and supporting schedules for the reporting periods,
        July 2020 - August 2020; and

    •   Correspond with tax authorities associated with the transaction tax returns prepared by KPMG.
Retention Services

    •   Retention services surrounding disinterestedness and confirmation of same with Office of General
        Counsel.

    •   Finalizing the KPMG declaration and retention order; internal discussions and correspondence
        with Debtors’ counsel related to employment application; and

    •   Discussions internally and with Debtors’ counsel regarding supplemental documents required.

Fee Application Preparation Services

    •   Fee Application Preparation services provided during the Compensation Period: The billing
        procedures required by the US Trustee Guidelines differ from KPMG’s normal billing procedures
        and as such, the local rules and the Interim Compensation Order entered in this case have required
        significant effort to discuss and inform the timekeepers of their responsibilities, and gather the
        detailed time entries included in the first monthly fee application.

        9.      A summary of the hours and fees incurred by category in the Compensation Period is

annexed hereto as Exhibit B, and described in detail in the time records annexed hereto as Exhibits C1- C5.

KPMG maintains contemporaneous records of the time expended for the professional services and expenses

related hereto performed in connection with this chapter 11 case and such records are maintained in the

ordinary course of business.

        10.     Per the Engagement Letter dated March 10, 2020, KPMG LLP and the Debtors

have agreed to an estimated fee range from approximately $274,950 to $279,950 to billed per a

payment schedule to be progress billed at $50,000.00 for four months with the final bill to be billed



                                                       7
              Case 20-11768-CSS             Doc 564-2        Filed 11/16/20        Page 9 of 43



upon delivery of tax returns or November 1, 2020. KPMG received $100,000 pre-petition. KPMG is

requesting $100,000.00 reflecting services in this Compensation Period.

        11.      Per the Engagement Letter dated May 13, 2020, KPMG LLP and the debtors agreed to

KPMG's fee for 2020 - 2021 USIT Compliance Services to be $34 per return (to be billed monthly after

completion of services). KPMG completed 167 completed returns and is requesting compensation in the

amount of $5,678.00.

        12.      During the Compensation Period, KPMG billed the Debtors for time expended by

professionals based on hourly rates ranging from $165 to $744 per hour. Of the aggregate time expended,

0.5 hours were expended by managing directors, 3.4 hours were expended by associate directors and senior

managers, 5.3 hours were expended by managers, 26.6 hours were expended by senior associates, and 6.2

hours were expended by associates. KPMG’s blended hourly rate for services provided during the

Compensation Period is $366.03.

        13.      KPMG charges its fees in this case in accordance with the terms set forth in the Retention

Application and the corresponding Ridgway Declaration. The fees applied for herein are based on the usual

and customary fees KPMG charges for tax consulting and tax compliance clients and are commensurate

with the usual and customary rates charged for services performed by comparably skilled practitioners for

clients both in and outside title 11. In fact, KPMG’s billing rates are consistent with the fee arrangement

we negotiated with this client, prior to its bankruptcy filing.

        14.      Section 331 of the Bankruptcy Code provides for interim compensation of professionals

and incorporates the substantive standards of section 330 to govern the Court’s award of such

compensation. 11 U.S.C. § 331. Section 330 provides that a court may award a professional employed

under section 327 of the Bankruptcy Code “reasonable compensation for actual, necessary services

rendered . . . and reimbursement for actual, necessary expenses.” Id. § 330(a)(1). Section 330 also sets

forth the criteria for the award of such compensation and reimbursement:

                         In determining the amount of reasonable compensation to be awarded.
                 . .the court shall consider the nature, the extent, and the value of such services,
                 taking into account all relevant factors, including –

                                                        8
               Case 20-11768-CSS            Doc 564-2        Filed 11/16/20       Page 10 of 43



                              (A)   the time spent on such services;
                              (B)   the rates charged for such services;
                              (C) whether the services were necessary to the
                              administration of, or beneficial at the time at which the service
                              was rendered toward the completion of, a case under this title;
                              (D) whether the services were performed within a reasonable
                              amount of time commensurate with the complexity,
                              importance, and nature of the problem, issue, or task addressed;
                              (E) with respect to a professional person whether the person
                              is board certified or otherwise has demonstrated skill and
                              experience in the bankruptcy field; and
                              (F) whether the compensation is reasonable based on the
                              customary compensation charged by comparably skilled
                              practitioners in cases other than cases under this title.
11 U.S.C. § 330(a)(3).

        15.       The time and labor expended by KPMG during the Compensation Period has been

commensurate with the size and complexity of these cases. In rendering these services, KPMG has made

every effort to maximize the benefit to the Debtors’ estates, to work efficiently with the other professionals

employed in this case, and to leverage staff appropriately in order to minimize duplication of effort.

        16.       During the Compensation Period, KPMG provided a focused range of professional services

as requested by the Debtors. KPMG respectfully submits that these services: (i) were necessary and

beneficial to the successful and prompt administration of these cases; and (ii) have been provided in a cost

efficient manner.

        17.       Except as provided in section 504(b) of the Bankruptcy Code, KPMG has not shared, or

agreed to share, any compensation received as a result of this case with any person, firm or entity. Except

as set forth in the Retention Order, no promises concerning compensation have been made to KPMG by

any firm, person or entity.

              Summary of Actual and Necessary Expenses During the Compensation Period

        18.       As set forth on Exhibit D and D1, KPMG is not seeking reimbursement of actual and

necessary expenses during the Compensation Period.




                                                         9
            Case 20-11768-CSS           Doc 564-2       Filed 11/16/20      Page 11 of 43



                                               Conclusion

        WHEREFORE, subject to the terms of the Interim Compensation Order, KPMG respectfully

requests that the Court enter an order (i) approving on an interim basis compensation of $79,865.82 (80%

of $99,832.27) for professional services rendered to the Debtors during the Compensation Period, and

reimbursement for actual and necessary expenses incurred in connection with the rendition of such services

in the aggregate of $0.00; (ii) authorizing and directing the Debtors to pay the fees awarded; and (iii)

granting KPMG such other and further relief as is just and proper.


        Dated: November 16, 2020
                                                          Respectfully submitted,

                                                          /s/ Kristin Ridgway
                                                          Kristin Ridgway
                                                          Managing Director
                                                          KPMG LLP
                                                          550 South Hope St., Suite
                                                          1500 Los Angeles, CA 90071




                                                   10
                                   Case 20-11768-CSS                   Doc 564-2            Filed 11/16/20            Page 12 of 43

                                                                             EXHIBIT A

                                                         Lucky Brand Dungarees, LLC, et al.
                                                                  Case No. 20-11768
                                              Summary Of Hours and Discounted Fees Incurred By Professional
                                                       July 29, 2020 through September 30, 2020

                                                                                                  Total
                                                                                                  Billed           Hourly             Total
             Professional Person         Position & Department                                    Hours         Billing Rate       Compensation
             Anthony Gomez               Senior Associate, Tax - BTS                              16.9          $        384      $     6,489.60
             Jessica Chow                Senior Associate, Tax - SALT                              9.7          $        384      $     3,724.80
             Kim Liang                   Manager, Tax - BTS                                        2.7          $        528      $     1,425.60
             Kristin Ridgway             Managing Director, Tax - BTS                              0.5          $        744      $       372.00
             Matt Moore                  Associate, Tax - BTS                                      0.4          $        288      $       115.20
             Monica Plangman             Associate Director, Bankruptcy & Retention                3.4          $        255      $       867.00
             Stephen Buckley             Manager, Tax - SALT                                       2.6          $        528      $     1,372.80
             Steven Kim Kim              Associate, Tax - SALT                                     0.4          $        288      $       115.20
             Teresa Williams             Associate, Bankruptcy & Retention                         5.4          $        165      $       891.00

             Total Hours and Fees at Discounted Rates                                              42.0                           $        15,373.20


             Discounted Hourly Fees                                                                                               $       15,373.20
             Tax Compliance Services (Federal, State, and Foreign) - Exhibit C1                                                   $      100,000.00         (1)

             2020 - 2021 USIT Compliance Services August 1, 2020 through September 30, 2020 - Exhibit C3                          $        5,678.00         (2)

             Agreed-upon Credit                                                                                                   $      (21,218.93)        (3)

             Total Fees                                                                                                           $       99,832.27
             Out of Pocket Expenses                                                                                               $             -
             Total Fees and Out of Pocket Expenses                                                                                $       99,832.27
             less Holdback Adjustment (20%)                                                                                       $      (19,966.45)
             Net Requested Fees & Out of Pocket Expenses                                                                          $       79,865.82

             Blended Hourly Rate                                                                                $      366.03

             (1)Per the Engagement Letter dated March 10, 2020, KPMG and the Debtors have agreed to an estimated fee range from approximately
             $274,950 to $279,950 to be billed per a payment schedule of $50,000.00 for four months with the final bill to be billed upon delivery of tax
             returns or November 1, 2020. KPMG received $100,000 pre-petition. KPMG is requesting $100,000.00 reflecting services in this first
             monthly fee application period. At 60% of standard rates, the time incurred during the period is $63,350.00.

             (2)KPMG's fee for 2020 - 2021 USIT Compliance Services will be billed at $34 per return (to be billed monthly after completion of services)
             per the engagement letter date May 15, 2020. KPMG is billing in this monthly fee application for 167 completed returns.
             (3)Per the Supplemental Declaration of Kristin Ridgway filed on 10/21/20, KPMG LLP is providing a credit to the Debtors totaling
             $21,218.93.




KPMG LLP Monthly Fee Application                                                                                                                                  Page 1 of 20
                                   Case 20-11768-CSS                   Doc 564-2           Filed 11/16/20             Page 13 of 43

                                                                            EXHIBIT B

                                                         Lucky Brand Dungarees, LLC, et al.
                                                                  Case No. 20-11768
                                                Summary of Hours and Discounted Fees Incurred by Category
                                                       July 29, 2020 through September 30, 2020




                                                                                                                  Total              Total Fees
             Project Category                                                                   Exhibit       Billed Hours           Requested
                                                                                                                      -          $     100,000.00       (1)
             Tax Compliance Services (Federal, State, and Foreign)                                 C1
             Tax Consulting Services (Federal, State, and Foreign)                                 C2              30.3          $      12,333.60
                                                                                                                      -          $       5,678.00       (2)
             2020-2021 USIT Compliance Services                                                    C3
             Retention Services                                                                    C4               4.7          $       1,553.40
             Fee Preparation Services                                                              C5               7.0          $       1,486.20
             Agreed-upon Credit                                                                                                  $     (21,218.93)      (3)

                                                 Total                                                             42.0          $      99,832.27

             (1)Per the Engagement Letter dated March 10, 2020, KPMG and the Debtors have agreed to an estimated fee range from approximately
             $274,950 to $279,950 to be billed per a payment schedule of $50,000.00 for four months with the final bill to be billed upon delivery of tax
             returns or November 1, 2020. KPMG received $100,000 pre-petition. KPMG is requesting $100,000.00 reflecting services in this first
             monthly fee application period. At 60% of standard rates, the time incurred during the period is $63,350.00.

             (2)KPMG's fee for 2020 - 2021 USIT Compliance Services will be $34 per return (to be billed monthly after completion of services) per the
             engagement letter date May 15, 2020. KPMG is billing in this monthly fee application for 167 completed returns.
             (3)Per the Supplemental Declaration of Kristin Ridgway filed on 10/21/20, KPMG LLP is providing a credit to the Debtors totaling
             $21,218.93.




KPMG LLP Monthly Fee Application                                                                                                                              Page 2 of 20
                                   Case 20-11768-CSS             Doc 564-2         Filed 11/16/20          Page 14 of 43

                                                          EXHIBIT C1

                                             Lucky Brand Dungarees, LLC, et al.
                                                      Case No. 20-11768
                                      Tax Compliance Services (Federal, State, and Foreign)
                                           July 29, 2020 through September 30, 2020


Name                       Title         Date                                   Description                               Hours   Amount

 Jessica Chow        Senior Associate,    07/29/20   Communication to KPMG Federal Tax Team regarding follow-up           0.1
                     Tax - SALT                      questions on apportionment / revenue.

 Anthony Gomez Senior Associate,          07/29/20   Senior associate review, as of 07/29/20, of LBD Intermediate         0.2
               Tax - BTS                             workpaper documentation received from paraprofessional team.


 Jessica Chow        Senior Associate,    07/29/20   Communication to S. Buckley (KPMG) regarding strategy with           0.2
                     Tax - SALT                      respect to TX second extension proceedings.

 Jessica Chow        Senior Associate,    08/03/20   Senior associate review, as of 08/03/20, of the 2019 tax provision   1.2
                     Tax - SALT                      to update the TX calculation for gross receipts.

 Anthony Gomez Senior Associate,          08/03/20   Senior associate review, as of 08/93/20, of updated LBD              1.3
               Tax - BTS                             Intermediate workpaper documentation received from KPMG
                                                     paraprofessional team.
 Kim Liang           Manager, Tax -       08/04/20   Communications to KPMG engagement team regarding                     0.5
                     BTS                             outstanding request items / engagement status.
 Stephen Buckley Manager, Tax -           08/04/20   Manager review, as of 08/04/20, concurrently updating the TX         0.6
                 SALT                                second extension workpaper documentation for new voucher /
                                                     XML PBCs ("Provided by Client").
 Jessica Chow        Senior Associate,    08/04/20   Senior associate review, as of 08/04/20, concurrently updating       1.4
                     Tax - SALT                      second Texas extension voucher for updated extension
                                                     calculation.
 Jessica Chow        Senior Associate,    08/05/20   Communication to KPMG federal tax team with the updated TX           0.7
                     Tax - SALT                      calculation / voucher.

 Anthony Gomez Senior Associate,          08/05/20   Senior associate review, as of 08/05/20, concurrently updating of    3.1
               Tax - BTS                             depreciation adjustments made by paraprofessionals.

 Scot Grierson       Partner, Tax -       08/06/20   Partner review, as of 08/06/20, concurrently approving the TX        0.5
                     SALT                            second extension.
 Kim Liang           Manager, Tax -       08/06/20   Manager review, as of 08/06/20, of LBD parent's schedule K-1s.       0.5
                     BTS
 Anthony Gomez Senior Associate,          08/06/20   Senior associate review, as of 08/06/20, concurrently updating       2.3
               Tax - BTS                             depreciation adjustments made by paraprofessionals per my
                                                     comments sent on 08/05/20.
 Jessica Chow        Senior Associate,    08/10/20   Prepare e-file request for TX 2nd Extension.                         0.2
                     Tax - SALT

 Stephen Buckley Manager, Tax -           08/12/20   Manager review, as of 08/12/20, concurrently updating LBD            0.2
                 SALT                                USA Philly NBT return as well as providing return comments.




KPMG LLP Monthly Fee Application                                                                                                       Page 3 of 20
                                   Case 20-11768-CSS              Doc 564-2         Filed 11/16/20           Page 15 of 43

                                                          EXHIBIT C1

                                             Lucky Brand Dungarees, LLC, et al.
                                                      Case No. 20-11768
                                      Tax Compliance Services (Federal, State, and Foreign)
                                           July 29, 2020 through September 30, 2020


Name                       Title         Date                                    Description                               Hours   Amount

 Stephen Buckley Manager, Tax -           08/12/20   Manager review, as of 08/12/20, concurrently updating LBD             0.4
                 SALT                                USA WI return as well as providing comments.
 Stephen Buckley Manager, Tax -           08/12/20   Continue, from earlier in the day on 08/12/20, manager review,        0.4
                 SALT                                concurrently updating LBD USA Philly NBT return as well as
                                                     providing return comments.
 Stephen Buckley Manager, Tax -           08/12/20   Manager review, as of 08/12/20, concurrently updating LBD             0.6
                 SALT                                USA NYS return as well as providing return comments.

 Stephen Buckley Manager, Tax -           08/13/20   Manager review, as of 08/13/20, concurrently updating LBD             0.2
                 SALT                                USA Philly BIRT return as well as providing return comments.
 Stephen Buckley Manager, Tax -           08/13/20   Manager review, as of 08/13/20, concurrently updating LBD             0.2
                 SALT                                USA OH return as well as providing return comments.
 Jessica Chow        Senior Associate,    08/13/20   Senior associate review, as of 08/13/20, of due dates for DRE         0.3
                     Tax - SALT                      state returns to prepare the request list for the federal tax team,
                                                     concurrently updating the state request tracker for updated due
                                                     dates.
 Stephen Buckley Manager, Tax -           08/13/20   Manager review, as of 08/13/20, concurrently updating the LBD         0.3
                 SALT                                USA PA return as well as providing return comments.
 Kim Liang           Manager, Tax -       08/13/20   Communication to SALT team regarding deliverables timeline /          0.4
                     BTS                             status.
 Jessica Chow        Senior Associate,    08/13/20   Call with S. Buckley (KPMG) to discuss federal, state timeline,       0.4
                     Tax - SALT                      return status, CARES act items to consider, and outstanding state
                                                     proformas.
 Stephen Buckley Manager, Tax -           08/13/20   Call with J. Chow (KPMG) to discuss federal, state timeline,          0.4
                 SALT                                return status, CARES act items to consider, and outstanding state
                                                     proformas.
 Kim Liang           Manager, Tax -       08/13/20   Manager review, as of 8/13/20, of LB Intermediate taxable             1.4
                     BTS                             income workpaper documentation.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, concurrently updating, as of 08/14/20, the LBD        0.3
                 SALT                                USA OK return as well as providing return comments.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, as of 08/14/20, concurrently updating the LBD         0.4
                 SALT                                USA RI return as well as providing comments.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, as of 08/14/20, concurrently updating the LBD         0.6
                 SALT                                USA NJ return as well as providing comments.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, as of 08/14/20, concurrently updating the LBD         0.7
                 SALT                                USA OR return as well as providing comments.




KPMG LLP Monthly Fee Application                                                                                                        Page 4 of 20
                                   Case 20-11768-CSS              Doc 564-2          Filed 11/16/20          Page 16 of 43

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                               Hours   Amount

 Jessica Chow        Senior Associate,     08/16/20   Draft responses to S. Buckley's (KPMG) state return comments         0.2
                     Tax - SALT                       for LBD USA.

 Steven Kim Kim Associate, Tax -           08/17/20   Associate review, as of 08/17/20,concurrently updating the State     0.9
                SALT                                  returns for LBD USA to ensure S. Buckley (KPMG) comments
                                                      are cleared / ready for partner review.
 Anthony Gomez Senior Associate,           08/17/20   Update, as of 08/17/20, the LBDS USA workpaper                       1.3
               Tax - BTS                              documentation for required formatting / presentation of the
                                                      proforma returns.
 Jessica Chow        Senior Associate,     08/18/20   Senior associate review, as of 08/18/20, concurrently updating       0.4
                     Tax - SALT                       the LBD USA state return to incorporate comments from S.
                                                      Buckley (KPMG).
 Stephen Buckley Manager, Tax -            08/18/20   Manager review, as of 08/18/20, concurrently updating revised        0.6
                 SALT                                 LBD USA WI return for updates from J. Chow (KPMG).

 Jessica Chow        Senior Associate,     08/18/20   Senior associate review, as of 08/18/20, of the LBD USA state        0.9
                     Tax - SALT                       returns for the incorporation of S. Buckley's (KPMG) comments.

 Stephen Buckley Manager, Tax -            08/18/20   Manager review, as of 08/18/20, of final Parent state K-1 package    1.1
                 SALT                                 of federal / state returns.
 Jessica Chow        Senior Associate,     08/18/20   Update, as of 08/18/20, to reports for filings on 09/15/20 as well   1.6
                     Tax - SALT                       as tracker for paper / e-filings.

 Matt Moore          Associate, Tax -      08/19/20   Communications to K. Ridgway (KPMG) regarding the                    0.2
                     BTS                              bankruptcy court requirements per the meeting we had on
                                                      8/13/20.

 Stephen Buckley Manager, Tax -            08/19/20   Manager review, as of 08/19/20, concurrently updating revised        0.4
                 SALT                                 LBD USA NYC UBT return for updates from J. Chow (KPMG).

 Stephen Buckley Manager, Tax -            08/19/20   Manager review, as of 08/19/20, concurrently updating revised        0.5
                 SALT                                 LBD USA MS return for updates from J. Chow (KPMG).
 Jessica Chow        Senior Associate,     08/19/20   Senior associate review, as of 08/19/20, concurrently updating       0.9
                     Tax - SALT                       the LBD Parent returns for CA / GA / NJ / NYC.

 Steven Kim Kim Associate, Tax -           08/19/20   Associate review, as of 08/19/20, concurrently updating the          1.1
                SALT                                  revised LBD USA state returns received from the KPMG off-
                                                      shore team (UT Form TC 65 / TN Form 170 / PA 20S / OR 65 /
                                                      OK514 / NJ CBT 1065 / NE 1065N / NC D-403 / MS 84-105).




KPMG LLP Monthly Fee Application                                                                                                        Page 5 of 20
                                   Case 20-11768-CSS               Doc 564-2         Filed 11/16/20          Page 17 of 43

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                            Hours   Amount

 Anthony Gomez Senior Associate,           08/19/20   Updating, as of 08/19/20, the book to tax adjustments in the      1.7
               Tax - BTS                              workpaper documentation for LBD intermediate by entity (LBD,
                                                      LBDS, LB PR).
 Matt Moore          Associate, Tax -      08/19/20   Associate review, as of 08/19/20, of Federal 1065 after           2.3
                     BTS                              paraprofessional's preparation.
 Jessica Chow        Senior Associate,     08/19/20   Senior associate review, as of 08/19/20, concurrently updating    2.5
                     Tax - SALT                       the LBD USA state returns (KY / NYS / CA / CT / NYC / OH /
                                                      IL / NM / RI) received from the KPMG off-shore team.
 Anthony Gomez Senior Associate,           08/19/20   Senior associate review, concurrently updating, as of 08/19/20,   2.6
               Tax - BTS                              the proforma returns prepared by the paraprofessionals.

 Matt Moore          Associate, Tax -      08/19/20   Update, as of 08/19/20, Proforma CSOW to carve out adjustment     2.9
                     BTS                              values attributable to LBD Stores.
 Matt Moore          Associate, Tax -      08/20/20   Update, as of 08/20/20, Lucky Brand Dungarees Stores USA,         0.2
                     BTS                              LLC Control Log for federal proforma return received from
                                                      paraprofessional team.

 Stephen Buckley Manager, Tax -            08/20/20   Manager review, as of 08/20/20, concurrently updating revised     0.4
                 SALT                                 LBD USA NH return for J. Chow (KPMG) updates.

 Anthony Gomez Senior Associate,           08/20/20   Preparing federal / state deliverable for client (LBD Parent).    1.5
               Tax - BTS

 Kim Liang           Manager, Tax -        08/20/20   Manager review, as of 08/20/20, concurrently updating of LBD      1.5
                     BTS                              Intermediate tax return workpaper documentation for taxable
                                                      income / book / tax items.
 Stephen Buckley Manager, Tax -            08/20/20   Manager review, as of 08/20/20, concurrently updating of LBD      1.6
                 SALT                                 USA CA return for J. Chow (KPMG) updates.

 Jessica Chow        Senior Associate,     08/20/20   Update, as of 08/20/20, the tax calculation for Section 163j /    1.9
                     Tax - SALT                       CARES Act for both state / federal purposes.

 Jessica Chow        Senior Associate,     08/20/20   Senior associate review, as of 08/20/20, concurrently updating    2.8
                     Tax - SALT                       PBCs to prepare the LBD Intermediate apportionment tax
                                                      workpaper documentation for proper LT apportionment.
 Anthony Gomez Senior Associate,           08/20/20   Senior associate review, as of 08/20/20, LBDS USA proforma        3.5
               Tax - BTS                              return / workpaper documentation for GILTI (Global Intangible
                                                      Low-Taxed Income) for LBD Intermediate.
 Stephen Buckley Manager, Tax -            08/21/20   Manager review, as of 08/21/20, concurrently updating revised     0.6
                 SALT                                 apportionment PBC received from J. Chow (KPMG).
 Jessica Chow        Senior Associate,     08/23/20   Update, as of 08/23/20, the LBD USA WI return per S. Buckley's    0.2
                     Tax - SALT                       (KPMG) comments.




KPMG LLP Monthly Fee Application                                                                                                     Page 6 of 20
                                   Case 20-11768-CSS               Doc 564-2         Filed 11/16/20          Page 18 of 43

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                             Hours   Amount

 Jessica Chow        Senior Associate,     08/23/20   Communication to KPMG off-shore team regarding compliance          0.8
                     Tax - SALT                       timing / role responsibilities / instructions to update the FAS
                                                      report for LBD intermediate per S. Buckley's (KPMG) comments.

 Matt Moore          Associate, Tax -      08/24/20   Associate review, as of 08/24/20, of Lucky Brand Dungarees         0.5
                     BTS                              Stores USA, LLC's updated form 1065 received from
                                                      paraprofessional team.
 Steven Kim Kim Associate, Tax -           08/24/20   Prepared transmittal letter for LBD USA Client Deliverable.        0.6
                SALT
 Jessica Chow   Senior Associate,          08/25/20   Senior associate review, as of 08/25/20, of state return           0.4
                Tax - SALT                            deliverable for LBD USA.

 Kim Liang           Manager, Tax -        08/25/20   Manager review, as of 08/25/20, of LBD intermediate LLC            0.5
                     BTS                              workpaper documentation.
 Steven Kim Kim Associate, Tax -           08/25/20   Associate review, as of 08/25/20, concurrently updating per S.     1.3
                SALT                                  Buckley's (KPMG) comments regarding AL / LA-IT-265 / MA
                                                      Form 3 / MN Form M3 / MS 84-105.
 Anthony Gomez Senior Associate,           08/25/20   Senior associate review, as of 08/25/20, concurrently updating     3.0
               Tax - BTS                              proforma returns for K. Miyake's (LBD USA) questions on the
                                                      LBD Parent return.
 Jessica Chow        Senior Associate,     08/26/20   Update, as of 08/25/20, the LBD Parent CA / NYC / NY / NJ          0.6
                     Tax - SALT                       returns per client comments.

 Stephen Buckley Manager, Tax -            08/26/20   Manager review, as of 08/26/20, concurrently updating finalized    0.7
                 SALT                                 Client deliverable prepared by J. Chow (KPMG) and drafting
                                                      deliverable email to client regarding returns.

 Anthony Gomez Senior Associate,           08/26/20   Update, as of 08/26/20, the LBD Intermediate return per K. Liang   1.0
               Tax - BTS                              (KPMG) comments.

 Anthony Gomez Senior Associate,           08/26/20   Creating proforma workpapers for proforma returns for LBDS /       2.0
               Tax - BTS                              LBD.

 Steven Kim Kim Associate, Tax -           08/26/20   Associate review, as of 08/26/20, concurrently updating per S.     3.2
                SALT                                  Buckley's (KPMG) comments regarding NE / NJ CBT / NJ /
                                                      NYC / OH / PA / RI / SC / TN / UT / VA / WI / WV returns.

 Rishi Parikh        Senior Manager,       08/27/20   Senior Manager review, concurrently updating, as of 8/27/20, the   0.7
                     Tax - BTS                        2019 UNICAP Calculation.
 Zack Stevens        Senior Associate,     08/27/20   Manager review, as of 08/27/20, concurrently updating the 2019     1.5
                     Tax - BTS                        UNICAP Calculation.




KPMG LLP Monthly Fee Application                                                                                                      Page 7 of 20
                                   Case 20-11768-CSS               Doc 564-2          Filed 11/16/20          Page 19 of 43

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                    Description                                Hours   Amount

 Jessica Chow        Senior Associate,     08/28/20   Senior associate review, as of 08/28/20, of LBD Parent federal         0.9
                     Tax - SALT                       return to determine updates needed on state returns.


 Steven Kim Kim Associate, Tax -           08/28/20   Prepared final Client delivery package for LBD USA returns for         1.7
                SALT                                  09/15/20 filing including, all signature pages for client to signoff
                                                      / payment summary / clearing state return comments / client
                                                      informational items.
 Anthony Gomez Senior Associate,           08/28/20   (1.0) Senior associate review, as of 08/28/20, of the Section 351      3.2
               Tax - BTS                              amounts transferred between the LBD parent to LBD
                                                      Intermediate. (2.2) Update, as of 08/28/20, the book to tax
                                                      reconciliation from the Form 1120 format to the Form 1065
                                                      format for LBD / LBDS.
 Jessica Chow        Senior Associate,     08/29/20   Preparing LBD Intermediate apportionment workpaper                     1.8
                     Tax - SALT                       documentation based on client's apportionment PBC.

 Kristin Ridgway Managing                  08/31/20   Managing director review, as of 08/31/20, of the finalized LBD         0.1
                 Director, Tax -                      USA federal tax return / approved for release.
                 BTS
 Rishi Parikh    Senior Manager,           08/31/20   Senior manager review, as of 08/31/20, concurrently updating the       0.5
                 Tax - BTS                            2019 UNICAP Calculation for Schedule M adjustments.

 Stephen Buckley Manager, Tax -            08/31/20   Manager review, as of 08/31/20, of Q3 financial estimates              0.5
                 SALT                                 provided by the client.
 Jessica Chow        Senior Associate,     08/31/20   Update, as of 08/31/20, the LBD Intermediate apportionment for         2.1
                     Tax - SALT                       NYC / MCTD apportionment.

 Anthony Gomez Senior Associate,           08/31/20   Continue, from earlier in the day on 08/31/20, senior associate        2.4
               Tax - BTS                              review, concurrently updating proforma returns for LBDS / LBD
                                                      K. Miyake (LBD USA) comments.
 Anthony Gomez Senior Associate,           08/31/20   Senior associate review, as of 08/31/20, concurrently updating         3.9
               Tax - BTS                              proforma returns for LBDS / LBD K. Miyake (LBD USA)
                                                      comments.

 Matt Moore          Associate, Tax -      09/01/20   Communications to paraprofessionals to define instructions in the      0.2
                     BTS                              control log for qualifying LBD Parent Holdings / LLC / LBD
                                                      USA, LLC returns.
 Stephen Buckley Manager, Tax -            09/01/20   Manager review, as of 08/31/20, of the LBDS USA RI SMLLC               0.3
                 SALT                                 return from J. Chow (KPMG) updates.
 Anthony Gomez Senior Associate,           09/01/20   Communications to M. Moore (KPMG) regarding updates                    0.3
               Tax - BTS                              needed on the proforma returns.




KPMG LLP Monthly Fee Application                                                                                                          Page 8 of 20
                                   Case 20-11768-CSS               Doc 564-2          Filed 11/16/20           Page 20 of 43

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                    Description                             Hours   Amount

 Jessica Chow        Senior Associate,     09/01/20   Senior associate review, as of 09/1/20, of the SMLLC filing due     0.4
                     Tax - SALT                       dates to ensure correct dates after the ownership changed.

 Jessica Chow        Senior Associate,     09/01/20   Senior associate review, as of 09/01/20,concurrently updating the   1.1
                     Tax - SALT                       apportionment workpaper documentation per comments from
                                                      client regarding amounts that did not match the federal return.

 Jessica Chow        Senior Associate,     09/01/20   Associate review, as of 09/01/20, concurrently updating the LBD     1.2
                     Tax - SALT                       Parent CA XML for M-1 updates received for the client.

 Jessica Chow        Senior Associate,     09/01/20   Update, as of 09/01/20, the state tax addback for LBD               1.4
                     Tax - SALT                       Intermediate for finalized proformas for LBD / LBDS.


 Anthony Gomez Senior Associate,           09/02/20   Drafting strategy for the preparation / filing of the returns for   0.3
               Tax - BTS                              federal / state.

 Stephen Buckley Manager, Tax -            09/02/20   Manager review, as of 09/02/20, of LBDS USA AL SMLLC                0.4
                 SALT                                 return.
 Jessica Chow        Senior Associate,     09/02/20   Draft processing requests for the paper files / e-files for LBD     0.6
                     Tax - SALT                       Parent.

 Matt Moore          Associate, Tax -      09/02/20   Associate review, as of 09/02/20, concurrently updating revised     0.8
                     BTS                              LBD Parent XML / LBD USA XML received from
                                                      paraprofessionals.
 Steven Kim Kim Associate, Tax -           09/02/20   Associate review, as of 09/02/20, concurrently updating the 2019    1.5
                SALT                                  state AZ form 120 return.
 Jessica Chow        Senior Associate,     09/02/20   Updating, as of 09/02/20, the Lucky Intermediate Q3 calculation     1.7
                     Tax - SALT                       for gross receipts tax / apportionment / federal taxable income /
                                                      net worth.
 Stephen Buckley Manager, Tax -            09/03/20   Manager review, as of 09/03/20, of LBDS USA CA SMLLC                0.2
                 SALT                                 return.
 Jessica Chow        Senior Associate,     09/03/20   Draft summary of LBD Parent Federal K-1s.                           0.2
                     Tax - SALT

 Jessica Chow        Senior Associate,     09/03/20   Update, as of 09/03/20, the state tax addback workpaper             0.3
                     Tax - SALT                       documentation as well as sending to the Client.

 Jessica Chow        Senior Associate,     09/03/20   Senior associate review, concurrently updating, as of 9/3/20,       1.6
                     Tax - SALT                       SMLLC returns for LBD Stores USA AL / CA / RI / AL.




KPMG LLP Monthly Fee Application                                                                                                       Page 9 of 20
                                   Case 20-11768-CSS              Doc 564-2         Filed 11/16/20          Page 21 of 43

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                  Description                              Hours   Amount

 Anthony Gomez Senior Associate,           09/04/20   Communications to K. Liang (KPMG) with the updated strategy        0.3
               Tax - BTS                              for the preparation / filing of the returns for federal / state.


 Stephen Buckley Manager, Tax -            09/04/20   Call with LBD USA regarding outstanding 09/15/20 filing            0.4
                 SALT                                 requirements / state tax addback for LBD USA / Intermediate
                                                      apportionment updates.
 Jessica Chow        Senior Associate,     09/04/20   Senior associate review, as of 09/04/20, concurrently updating     0.8
                     Tax - SALT                       the LBD Parent CA e-file after rejection to include a summary of
                                                      partners from the K-1s.
 Steven Kim Kim Associate, Tax -           09/04/20   Associate review, as of 09/4/20, of PBC to compile the OR          1.9
                SALT                                  partner list for the LBD Parent holdings including FEIN number /
                                                      address / state modification.
 Jessica Chow        Senior Associate,     09/05/20   Senior associate review, as of 09/05/20, of LBD Parent's paper     0.3
                     Tax - SALT                       processing assembly for signature page / federal attachments /
                                                      certified mailer addresses.
 Jessica Chow        Senior Associate,     09/05/20   Senior associate review, as of 09/05/2020, concurrently updating   2.1
                     Tax - SALT                       the LBDS USA CA / AL/ returns per S. Buckley's (KPMG)
                                                      comments regarding form instructions for what to show on the
                                                      return / BPT rules / 2019 apportionment.
 Jessica Chow        Senior Associate,     09/07/20   Senior associate review, as of 09/07/20, concurrently updating     0.4
                     Tax - SALT                       the LBDS USA / LBDS Q3 packages for updated apportionment
                                                      workpaper documentation.
 Anthony Gomez Senior Associate,           09/07/20   Continue, from earlier in the day on 09/07/20, senior associate    3.4
               Tax - BTS                              review, concurrently updating Proforma Returns for LBD /
                                                      LBDS.
 Anthony Gomez Senior Associate,           09/07/20   Senior associate review, as of 09/07/20, concurrently updating     3.9
               Tax - BTS                              Proforma Returns for LBD / LBDS.

 Jessica Chow        Senior Associate,     09/08/20   Communication to Client regarding updated state Q3 vouchers.       0.2
                     Tax - SALT

 Anthony Gomez Senior Associate,           09/08/20   Continue, from earlier in the day on 09/08/20, senior associate    2.0
               Tax - BTS                              review, concurrently updating the Proforma Returns for LBD /
                                                      LBDS.
 Anthony Gomez Senior Associate,           09/08/20   Continue, as of 09/08/20, senior associate review, concurrently    2.0
               Tax - BTS                              updating Proforma Returns for LBD / LBDS.

 Matt Moore          Associate, Tax -      09/09/20   Update, as of 09/09/20, of paraprofessional's control log for      0.2
                     BTS                              preparation of LBD Parent Holdings / LBD USA LLC XML's.




KPMG LLP Monthly Fee Application                                                                                                     Page 10 of 20
                                   Case 20-11768-CSS             Doc 564-2          Filed 11/16/20          Page 22 of 43

                                                          EXHIBIT C1

                                            Lucky Brand Dungarees, LLC, et al.
                                                     Case No. 20-11768
                                     Tax Compliance Services (Federal, State, and Foreign)
                                          July 29, 2020 through September 30, 2020


Name                       Title         Date                                   Description                                Hours   Amount

 Jessica Chow        Senior Associate,    09/09/20   Senior associate review, as of 09/09/20, concurrently updating        1.3
                     Tax - SALT                      LBD USA for AL / IL / IN / MS / NE /OR / RI / WI / WV returns
                                                     per S. Buckley's (KPMG) comments.

 Anthony Gomez Senior Associate,          09/09/20   Continue, from earlier in the day on 09/09/20, senior associate       1.6
               Tax - BTS                             review, concurrently updating Proforma Returns for LBD /
                                                     LBDS.
 Anthony Gomez Senior Associate,          09/09/20   Continue, as of 09/09/20, senior associate review, concurrently       3.2
               Tax - BTS                             updating Proforma Returns for LBD / LBDS.

 John Harper         Director, Tax        09/10/20   Communication to S. Buckley (KPMG) regarding filing                   0.5
                     WNT                             requirements for TN FAE for entity classification (i.e., checked to
                                                     be taxed as a corporation) / short period return for franchises.

 Stephen Buckley Manager, Tax -           09/10/20   Call with K. Miyake (LBD USA) regarding Q3 payments / TN              0.5
                 SALT                                LBD Stores required filing.
 Jessica Chow        Senior Associate,    09/10/20   Prepare the delivery package to the client for the SMLLC returns      1.7
                     Tax - SALT                      due 9/15 / updated Q3 calculation for 2020.

 Anthony Gomez Senior Associate,          09/10/20   Compiling workpaper documentation, concurrently reviewing             2.5
               Tax - BTS                             returns / e-filing packages for the client delivery.

 Anthony Gomez Senior Associate,          09/11/20   Continue, as of 09/11/20, compiling workpaper documentation,          0.5
               Tax - BTS                             concurrently reviewing returns / e-filing packages for the client
                                                     delivery.
 Jessica Chow        Senior Associate,    09/11/20   Senior associate review, as of 09/11/20,concurrently updating         0.9
                     Tax - SALT                      paper processing request for LBD US to ensure completeness.

 Jessica Chow        Senior Associate,    09/12/20   Senior associate review, as of 09/12/20, for LBD USA XMLs             1.8
                     Tax - SALT                      9/15 / 10/15 per K. Miyake's (LBD USA) comments.

 Jessica Chow        Senior Associate,    09/13/20   Senior associate review, concurrently updating the LBD USA            1.7
                     Tax - SALT                      XMLs for CA / RI.

 Steven Kim Kim Associate, Tax -          09/13/20   Update, as of 09/13/20, the SC / TN 2019 state returns for XML        2.9
                SALT                                 issues in order to requalify the XMLs for the e-filing states for
                                                     submission.
 Anthony Gomez Senior Associate,          09/14/20   Senior associate review, as of 09/14/20, of correspondence from       0.5
               Tax - BTS                             paraprofessional team regarding updates to the LBD Intermediate
                                                     workpaper documentation.
 Jessica Chow        Senior Associate,    09/14/20   Update, as of 09/14/20, the tracker for LBD USA e-fillings            0.7
                     Tax - SALT                      successfully submitted / e-filings rejected.




KPMG LLP Monthly Fee Application                                                                                                       Page 11 of 20
                                   Case 20-11768-CSS               Doc 564-2         Filed 11/16/20           Page 23 of 43

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                              Hours   Amount

 Matt Moore          Associate, Tax -      09/14/20   Drafting e-file requests for LBD USA, LLC / LBD Parent              0.8
                     BTS                              Holdings, LLC to send to processing.
 Jessica Chow        Senior Associate,     09/15/20   Resubmitting LBD USA AL e-filing as it was rejected,                0.2
                     Tax - SALT                       concurrently updating the filing tracker for e-file acceptance.

 Steven Kim Kim Associate, Tax -           09/16/20   Update, as of 09/16/20, the Control log for paraprofessionals in    0.2
                SALT                                  regards to TN efile processing.
 Anthony Gomez Senior Associate,           09/16/20   senior associate review, as of 09/16/20, concurrently updating      2.3
               Tax - BTS                              LBD Intermediate workpaper documentation received from
                                                      paraprofessional team.
 Steven Kim Kim Associate, Tax -           09/17/20   Update, as of 09/17/20, the TN XML to requalify.                    0.4
                SALT
 Anthony Gomez Senior Associate,           09/17/20   Continue, as of 09/17/2020, senior associate review, concurrently   2.8
               Tax - BTS                              updating LBD Intermediate workpaper documentation received
                                                      from paraprofessional team.
 Jessica Chow        Senior Associate,     09/18/20   Communications to LBD USA with 10/15/20 paper filed returns         0.4
                     Tax - SALT                       for processing.

 Anthony Gomez Senior Associate,           09/21/20   Senior associate review, as of 9/21/20, of Form 1120 for LBD        0.5
               Tax - BTS                              Intermediate.

 Jessica Chow        Senior Associate,     09/21/20   Senior associate review, as of 09/21/20, concurrently updating      0.6
                     Tax - SALT                       assembled package for LBD USA 10/15 returns from processing
                                                      for submission.
 Jessica Chow        Senior Associate,     09/21/20   Senior associate review, of LBD Intermediate workpaper              0.8
                     Tax - SALT                       documentation per S. Buckley (KPMG) comments regarding
                                                      Section 163j / apportionment / depreciation / state tax addback.

 Anthony Gomez Senior Associate,           09/22/20   Continue, as of 09/21/20, senior associate review, of Form 1120     0.8
               Tax - BTS                              for LBD Intermediate.

 Jessica Chow        Senior Associate,     09/23/20   Communication to S. Kim (KPMG) regarding compiling e-file           0.6
                     Tax - SALT                       acceptances / certified mailers.

 Steven Kim Kim Associate, Tax -           09/23/20   (1.1) Prepare the acceptance package for the LBD parent             1.8
                SALT                                  holdings / LBD USA / LBD stores LLC. (.7) Compile acceptance
                                                      report from GoRS tax software / certified mail receipts from the
                                                      processing center.
 Anthony Gomez Senior Associate,           09/28/20   Prepare responses to questions fom K. Miyake (LB) regarding         1.0
               Tax - BTS                              State & Local Tax.




KPMG LLP Monthly Fee Application                                                                                                      Page 12 of 20
                                    Case 20-11768-CSS                  Doc 564-2           Filed 11/16/20            Page 24 of 43

                                                              EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                        Title         Date                                        Description                                    Hours         Amount

 Steven Kim Kim Associate, Tax -            09/28/20     (2.2) Update, as of 09/28/20, the LBD intermediate                           3.4
                SALT                                     apportionment factors in GoRS. (1.2) Prepare package for LBD
                                                         Management for client delivery.
 Matt Moore          Associate, Tax -       09/29/20     Communications to KPMG engagement team with updated LBD                      0.2
                     BTS                                 Intermediate workpaper documentation.

 Matt Moore          Associate, Tax -       09/29/20     Associate review, as of 09/29/20, of LB Management XML.                      0.2
                     BTS
 Matt Moore          Associate, Tax -       09/29/20     Drafted Instructions Letter for LB Management manual.                        0.3
                     BTS
 John Harper         Director, Tax          09/29/20     Communication to S. Buckley (KPMG) regarding transfer of                     0.4
                     WNT                                 payments from Lucky Brand Dungaree Stores, LLC to LBD
                                                         Intermediate Holdings, LLC for TN Franchise / Excise tax
                                                         purposes as a result of Intermediate becoming the TN filer for
                                                         2019.

 Matt Moore          Associate, Tax -       09/29/20     Update, as of 09/29/20, LB Management XML in order to                        0.6
                     BTS                                 requalify XMLs for the e-filing.

 Matt Moore          Associate, Tax -       09/29/20     Continue, from earlier in the day, drafting Instructions Letter for          0.6
                     BTS                                 LB Management manual.
 Steven Kim Kim Associate, Tax -            09/29/20     Update, as of 09/29/20, the LBD intermediate apportionment                   3.3
                SALT                                     factors in GoRS to address tax software issue with apportionment
                                                         inputs.
 Jessica Chow        Senior Associate,      09/30/20     Update, as of 09/30/20, the LBD Intermediate depreciation                    1.0
                     Tax - SALT                          adjustment per S. Buckley's (KPMG) comments regarding the
                                                         Section 163j calculation.

                                          Total Tax Compliance Services (Federal, State, and Foreign)                                          $    100,000.00        (1)



(1)
    Per the Engagement Letter dated March 10, 2020, KPMG and the Debtors have agreed to an estimated fee range from approximately $274,950 to $279,950 to be
billed per a payment schedule of $50,000.00 for four months with the final bill to be billed upon delivery of tax returns or November 1, 2020. KPMG received
$100,000 pre-petition. KPMG is requesting $100,000.00 reflecting services in this first monthly fee application period. At 60% of standard rates, the time incurred
during the period is $63,350.00.




KPMG LLP Monthly Fee Application                                                                                                                           Page 13 of 20
                                   Case 20-11768-CSS             Doc 564-2         Filed 11/16/20         Page 25 of 43

                                                                     EXHIBIT C2

                                                        Lucky Brand Dungarees, LLC, et al.
                                                                 Case No. 20-11768
                                                 Tax Consulting Services (Federal, State, and Foreign)
                                                      July 29, 2020 through September 30, 2020


         Name                       Date      Description                                                Hours       Rate        Amount

          Anthony Gomez            08/04/20   Communication to KPMG off-shore team defining go-          0.2     $     384   $       76.80
                                              forward regarding adjusting our depreciation reports
                                              for tenant allowances / Leasehold improvements.


          Anthony Gomez            08/04/20   Senior associate review, as of 08/04/20, of fixed asset    3.8     $     384   $     1,459.20
                                              workpaper documentation to determine what tenant
                                              allowances / leasehold improvements should be
                                              removed from our depreciation reports.
          Anthony Gomez            08/07/20   Perform FBAR (Report of Foreign Bank and Financial         0.8     $     384   $      307.20
                                              Accounts) research to assure the company is compliant
                                              with reporting requirements as it pertains to foreign
                                              bank accounts.
          Anthony Gomez            08/10/20   Senior associate review, as of 08/10/20, of Tenant         0.3     $     384   $      115.20
                                              Allowance Calculation as it pertains to depreciation
                                              reports.
          Kim Liang                08/10/20   Communication with K. Miyake (LBD USA) regarding           0.5     $     528   $      264.00
                                              warrants as capital contributions.
          Anthony Gomez            08/11/20   Senior associate review, as of 08/11/20, of tenant         1.0     $     384   $      384.00
                                              allowance write-offs for items tenant allowances that
                                              exceeded assets placed into service.
          Kim Liang                08/12/20   Communications to K. Liang (KPMG) in response to           0.5     $     528   $      264.00
                                              K. Miyake's (LBD USA) question regarding warrants
                                              and tax basis.
          Kristin Ridgway          08/12/20   Perform research regarding tax basis for warrants          0.5     $     744   $      372.00
                                              focusing on Lucy Brand specifics in response to K.
                                              Miyake's (LBD USA) questions regarding LBD Parent.


          Anthony Gomez            08/12/20   Preparing supporting calculation for the Puerto Rico's     1.4     $     384   $      537.60
                                              Form 8858.
          Anthony Gomez            08/12/20   (2.2) Update, as of 08/12/20, the depreciation reports     3.6     $     384   $     1,382.40
                                              for tenant allowances that exceeded assets placed into
                                              service. (1.4) Update, as of 08/12/20, the taxable
                                              income for parking expense limitations.

          Anthony Gomez            08/13/20   Senior associate review, as of 08/13/20, concurrently      2.3     $     384   $      883.20
                                              updating the revised Form 8858 for the dual
                                              consolidated loss calculation.
          Kim Liang                08/17/20   Communications to K. Miyake (LBD USA) regarding            0.4     $     528   $      211.20
                                              treatment of warrants to partners of the Company.




KPMG LLP Monthly Fee Application                                                                                                          Page 14 of 20
                                   Case 20-11768-CSS                Doc 564-2          Filed 11/16/20          Page 26 of 43

                                                                        EXHIBIT C2

                                                          Lucky Brand Dungarees, LLC, et al.
                                                                   Case No. 20-11768
                                                   Tax Consulting Services (Federal, State, and Foreign)
                                                        July 29, 2020 through September 30, 2020


         Name                         Date      Description                                                   Hours       Rate        Amount

          Anthony Gomez             08/19/20    Update, as of 08/19/20, the duel consolidated loss            2.5     $     384   $      960.00
                                                calculation for LB PR.
          Jessica Chow              08/20/20    Update, as of 08/20/20, the research workpaper                2.4     $     384   $      921.60
                                                documentation for QIP research from the KPMG's
                                                WNT request lists / QIP assets / deletions / state
                                                depreciation amounts.
          Anthony Gomez             08/26/20    Update, as of 08/26/20, the proforma / statement detail       1.0     $     384   $      384.00
                                                for the Form 8858.

          Jessica Chow              08/28/20    Senior associate review, as of 08/28/20, concurrently         1.8     $     384   $      691.20
                                                updating the FAS Report received from KPMG off-
                                                shore team for QIP 15 years / 39 years.

          Stephen Buckley           09/07/20    Manager review, as of 09/07/20, concurrently updating         2.2     $     528   $     1,161.60
                                                of State workpaper documentation for state conformity
                                                / new QIP LHI class life change / Section 163j / state
                                                tax addback.
          Jessica Chow              09/25/20    Update, as of 09/25/20, per K. Miyake's (LBD USA)             2.2     $     384   $      844.80
                                                apportionment workpaper documentation to include
                                                our calculations for the state depreciation for states that
                                                conform to federal bonus but do not conform to QIP
                                                asset year life change.
          Jessica Chow              09/28/20    Senior associate review, as of 09/28/20, concurrently         0.6     $     384   $      230.40
                                                updating the FAS report for federal depreciation to 39
                                                years for states that do not conform to the class life
                                                change.
          Jessica Chow              09/29/20    Senior associate review, as of 09/29/20, concurrently         2.3     $     384   $      883.20
                                                updating the depreciation workpaper documentation
                                                with the 39 year federal depreciation for QIP.



                                   Total Tax Consulting Services (Federal, State, and Foreign)                30.3                $    12,333.60




KPMG LLP Monthly Fee Application                                                                                                               Page 15 of 20
                                   Case 20-11768-CSS           Doc 564-2        Filed 11/16/20         Page 27 of 43

                                                                   EXHIBIT C3

                                                       Lucky Brand Dungarees, LLC, et al.
                                                                Case No. 20-11768
                                                       2020-2021 USIT Compliance Services
                                                     July 29, 2020 through September 30, 2020


      KPMG's fee for 2020 - 2021 USIT Compliance Services will be $34 per return (to be billed monthly after completion of services) per the
      engagement letter date May 15, 2020.



      2020 - 2021 USIT Compliance Services August 1, 2020 through August 31, 2020                                            Fees
      Returns - 83 @ $34                                                                                                      $   2,822.00
      Total Requested for 2020 - 2021 USIT Compliance Services August 1, 2020 through August 31, 2020                         $   2,822.00

      2020 - 2021 USIT Compliance Services September 1, 2020 through September 30, 2020                                      Fees
      Returns - 84 @ $34                                                                                                      $   2,856.00
      Total Requested for 2020 - 2021 USIT Compliance Services September 1, 2020 through September 30, 2020                   $   2,856.00

                                          Total 2020 -2021 USIT Compliance Services                                           $     5,678.00




KPMG LLP Monthly Fee Application                                                                                                         Page 16 of 20
                                   Case 20-11768-CSS              Doc 564-2         Filed 11/16/20        Page 28 of 43

                                                                      EXHIBIT C4

                                                         Lucky Brand Dungarees, LLC, et al.
                                                                  Case No. 20-11768
                                                                   Retention Services
                                                       July 29, 2020 through September 30, 2020


        Name                        Date      Description                                                Hours       Rate        Amount

        Kim Liang                  08/07/20   (.4) Communication to K. Ridgway (KPMG) regarding          1.3     $     528   $      686.40
                                              needs for data to be incorporated into Declaration. (.3)
                                              Communications to LBD USA to access data
                                              regarding 90 day payments / any potential waiving of
                                              unpaid fees. (.6) Manager review, as of 8/7/20, of data
                                              received for incorporation into retention document.

        Monica Plangman            08/10/20   Review retention documents and send for internal           0.5     $     255   $      127.50
                                              review.
        Monica Plangman            08/12/20   Update Declaration to incorporate additional data          0.2     $     255   $       51.00
                                              received.
        Monica Plangman            08/27/20   (.5) Review and concurrently update data regarding 90      0.8     $     255   $      204.00
                                              day payments. (.3) Update retention files for data
                                              regarding 90 day payments.
        Monica Plangman            09/10/20   Reviewing emails regarding outstanding items in            0.2     $     255   $       51.00
                                              Declaration
        Monica Plangman            09/10/20   Communications to K. Ridgway (KPMG) regarding              0.5     $     255   $      127.50
                                              Declaration / timing of billings.
        Monica Plangman            09/14/20   Perform research and update Declaration accordingly.       0.5     $     255   $      127.50


        Monica Plangman            09/14/20   Updated, as of 9/14/20, retention documents /              0.4     $     255   $      102.00
                                              communicated to outside bankruptcy counsel.
        Monica Plangman            09/16/20   Review email from Debtors' counsel regarding               0.1     $     255   $       25.50
                                              retention.
        Monica Plangman            09/16/20   Request and gain approval internally for retention         0.2     $     255   $       51.00
                                              documents.

                                           Total Retention Services                                      4.7                 $    1,553.40




KPMG LLP Monthly Fee Application                                                                                                          Page 17 of 20
                                   Case 20-11768-CSS            Doc 564-2        Filed 11/16/20       Page 29 of 43

                                                                    EXHIBIT C5

                                                        Lucky Brand Dungarees, LLC, et al.
                                                                 Case No. 20-11768
                                                               Fee Preparation Services
                                                      July 29, 2020 through September 30, 2020



      Name                           Date     Description                                             Hours       Rate        Amount

       Jessica Chow                08/13/20   Meeting with S. Kim, M. Moore and S. Buckley            0.4     $     384   $      153.60
                                              (KPMG) to discuss timekeeping requirements during
                                              the bankruptcy as required by the Court.
       Steven Kim Kim              08/13/20   Meeting with J. Chow, M. Moore and S. Buckley           0.4     $     288   $      115.20
                                              (KPMG) to discuss timekeeping requirements during
                                              the bankruptcy as required by the Court.

       Stephen Buckley             08/13/20   Meeting with J. Chow, S. Kim and M. Moore (KPMG)        0.4     $     528   $      211.20
                                              to discuss timekeeping requirements during the
                                              bankruptcy as required by the Court.

       Matt Moore                  08/13/20   Meeting with J. Chow, S. Kim and S. Buckley             0.4     $     288   $      115.20
                                              (KPMG) to discuss timekeeping requirements during
                                              the bankruptcy as required by the Court.
       Teresa Williams             09/21/20   Update, as of 09/21/20, assigned portion of July /      1.1     $     165   $      181.50
                                              August Lucky Brands fee application to include data
                                              received from professionals as of 08/31/20.

       Teresa Williams             09/22/20   Updated, as of 09/22/20, assigned portion of July /     3.9     $     165   $      643.50
                                              August Lucky Brands fee application to include data
                                              received from professionals as of 08/31/20.

       Teresa Williams             09/22/20   Continue, from earlier in the day, updating assigned    0.4     $     165   $       66.00
                                              portion of July / August Lucky Brands fee application
                                              to include data received from professionals as of
                                              08/31/20.


                                              Total Fee Preparation Services                          7.0                 $    1,486.20




KPMG LLP Monthly Fee Application                                                                                                    Page 18 of 20
                                   Case 20-11768-CSS          Doc 564-2        Filed 11/16/20       Page 30 of 43

                                                                  EXHIBIT D

                                                       Lucky Brand Dungarees, LLC, et al.
                                                                Case No. 20-11768
                                                        Summary of Out of Pocket Expenses
                                                     July 29, 2020 through September 30, 2020


                             Category                                                                Amount
                             Airfare                                                            $             -
                             Lodging                                                            $             -
                             Meals                                                              $             -
                             Ground Transportation                                              $             -
                             Miscellaneous                                                      $             -
                                                 Total                                          $             -




KPMG LLP Monthly Fee Application                                                                                    Page 19 of 20
                                   Case 20-11768-CSS     Doc 564-2        Filed 11/16/20   Page 31 of 43

                                                             EXHIBIT D1

                                                  Lucky Brand Dungarees, LLC, et al.
                                                            Case No. 20-11768
                                                     Detail of Out of Pocket Expenses
                                                July 29, 2020 through September 30, 2020


         Name                           Date   Description                                                     Amount




                                               Air Fare Subtotal                                           $        -




                                               Lodging Subtotal                                            $        -




                                               Meals Subtotal                                              $        -




                                               Total Ground Transportation                                 $        -




                                               Miscellaneous Subtotal                                      $        -


                                               Total Out of Pocket Expenses                                $        -




KPMG LLP Monthly Fee Application                                                                                        Page 20 of 20
              Case 20-11768-CSS                 Doc 564-2      Filed 11/16/20        Page 32 of 43



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------    x
                                                                :
    In re:                                                      : Chapter 11
                                                                :
    Lucky Brand Dungarees, LLC, et al., 1                       : Case No. 20-11768 (CSS)
                                                                :
                             Debtors.                           : (Jointly Administered)
                                                                :
                                                                :
    --------------------------------------------------------    x

              DECLARATION PURSUANT TO RULE 2016-2 OF THE
            LOCAL RULES OF BANKRUPTCY PROCEDURE FOR THE
    UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE


                 I, Kristin Ridgway, being duly sworn, deposes and says:


             1. I am a Certified Public Accountant and a managing director of KPMG LLP (“KPMG”), a

professional services firm.


             2. By the Order dated October 21, 2020, KPMG was retained to provide tax compliance and

consulting services to the above captioned debtors and debtors-in-possession (the “Debtors”) pursuant to

Sections 327(a) and 328(a) of title 11 of the United States Code, Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware effective as of June 29, 2020. I submit this

Declaration in conjunction with KPMG’s first monthly fee application (the “Application”) for allowance

of compensation for services rendered and reimbursement of expenses incurred for the period July 29,

2020 through September 30, 2020.


             3. I have personally performed some of the services rendered by KPMG to the Debtors and


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
(7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S Santa
Fe Avenue, Los Angeles, California 90013.
            Case 20-11768-CSS           Doc 564-2       Filed 11/16/20        Page 33 of 43



am very familiar with the work performed by the professionals of KPMG for the Debtors.


           4. I have reviewed the foregoing Application and the facts set forth therein are true and

correct to the best of my knowledge, information and belief. Moreover, I have reviewed Rule 2016-2 of

the Local Rules of Bankruptcy Procedure for the United States Bankruptcy Court for the District of

Delaware, and submit that the Application substantially complies with such Rule.


               I declare under the penalty of perjury that the foregoing is true and correct.


Executed this 16th of November, 2020.



                                                         /s/ Kristin Ridgway
                                                         Kristin Ridgway
                                                          KPMG LLP
                                                         550 South Hope St., Suite 1500
                                                         Los Angeles, CA 900071




                                                    2
Case 20-11768-CSS   Doc 564-2   Filed 11/16/20   Page 34 of 43




            EXHIBIT 2
              Case
                Case
                   20-11768-CSS
                     20-11768-CSS Doc
                                    Doc
                                      564-2
                                        504 Filed
                                            Filed 11/16/20
                                                  10/21/20 Page
                                                           Page 35
                                                                1 ofof643




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re:                                                   :       Chapter 11
                                                         :
Lucky Brand Dungarees, LLC, et al.,1                     :       Case No. 20-11768 (CSS)
                                                         :
                           Debtors.                              (Jointly Administered)
                                                         :
                                                         :       Re Docket No. 416
-------------------------------------------------------- x

    ORDER (I) AUTHORIZING EMPLOYMENT AND RETENTION OF KPMG LLP TO
    PROVIDE TAX COMPLIANCE AND CONSULTING SERVICES TO THE DEBTORS
       EFFECTIVE AS OF JULY 29, 2020 AND (II) GRANTING RELATED RELIEF

         Upon the application [Docket No. 416] (the “Application”)2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”), for entry of an order, (i)

authorizing retention and employment of KPMG LLP (“KPMG”) to provide tax compliance and

consulting services, effective as of July 29, 2020, pursuant to the terms and condition set forth in

the Engagement Letters, and (ii) granting related relief; and upon the Ridgway Declaration and

the Supplemental Declaration of Kristin Ridgway in Further Support of the Application of the

Debtors for Entry of an Order (I) Authorizing Employment and Retention of KPMG LLP to

Provide Tax Compliance and Consulting Services to the Debtors Effective as of July 29. 2020

and (II) Granting Related Relief (the “Supplemental Ridgway Declaration” together with the

Ridgway Declaration, the “Ridgway Declarations”); and this Court having jurisdiction to

consider the Application and the relief requested therein in accordance with 28 U.S.C. §§ 157


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
     LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
     540 S Santa Fe Avenue, Los Angeles, California 90013.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Application.



US-DOCS\117848178.2
                       Case
                         Case
                            20-11768-CSS
                              20-11768-CSS Doc
                                             Doc
                                               564-2
                                                 504 Filed
                                                     Filed 11/16/20
                                                           10/21/20 Page
                                                                    Page 36
                                                                         2 ofof643




         and 1334 and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware dated as of February 29, 2012; and this Court having found that this

         is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order

         consistent with Article III of the United States Constitution; and this Court having found that

         venue of this proceeding and the Application in this district is proper pursuant to 28 U.S.C.

         §§ 1408 and 1409; and the Court being satisfied, based on the representations made in the

         Application and the Ridgway Declarations that KPMG is “disinterested” as such term is defined

         in section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy

         Code, and as required under section 327(a) of the Bankruptcy Code, and that KPMG does not

         hold or represent an interest adverse to the Debtors’ estates; and any objections to the

         Application having been resolved or overruled; and it appearing that proper and adequate notice

         of the Application has been given and that no other or further notice is necessary; and upon the

         record herein; and after due deliberation thereon; and this Court having determined that there is

         good and sufficient cause for the relief granted in this Order, therefore, it is hereby

                  ORDERED, ADJUDGED, AND DECREED THAT:

                  1.      The Application is granted as set forth herein.

                  2.      In accordance with sections 327(a) and 328(a) of the Bankruptcy Code,

         Bankruptcy Rule 2014, and Local Rule 2014, the Debtors are authorized to employ and retain

         KPMG to provide tax compliance and consulting services to the Debtors on the terms set forth in

         the Application, the Ridgway Declarations, and the Engagement Letters, as modified by this

         Order.

                  3.      KPMG shall apply for compensation for professional services rendered and

         reimbursement of expenses incurred in connection with the Debtors’ Chapter 11 Cases in


27067532.1                                                 2
         US-DOCS\117848178.2
                      Case
                        Case
                           20-11768-CSS
                             20-11768-CSS Doc
                                            Doc
                                              564-2
                                                504 Filed
                                                    Filed 11/16/20
                                                          10/21/20 Page
                                                                   Page 37
                                                                        3 ofof643




         compliance with sections 330 and 331 of the Bankruptcy Code and the applicable provisions of

         the Bankruptcy Rules, the Local Rules, and any other applicable procedures and orders of the

         Court, including the Interim Compensation Order.

                 4.       Notwithstanding anything to the contrary in this Order, the Application, the

         Engagement Letters or the Ridgway Declarations, KPMG shall comply with all requirements of

         Bankruptcy Rule 2016(a), and Local Rule 2016-2, except that KPMG shall be permitted to keep

         time records in half-hour increments for only those flat fee services denoted in paragraph 14 (c)

         of the Application. KPMG shall otherwise follow all information and time keeping requirements

         of Local Rule 2016-2(d) for both flat fee services and hourly rate services. KPMG shall comply

         with the requirements of Local Rule 2016-2(e) with respect to reimbursement of all expenses,

         and shall be entitled to seek reimbursement of only their actual, documented, out of pocket costs.

                 5.       KPMG shall not, while employed by Debtors during the pendency of these

         Chapter 11 Cases, represent an interest adverse to the Debtors or their estates.

                 6.       To the extent the Debtors wish to expand the scope of KPMG’s services beyond

         those services set forth in the Engagement Letters as approved by this Order, the Debtors shall be

         required to seek further approval from this Court. The Debtors shall file a motion seeking

         approval of any proposed additional services (the “Proposed Additional Services”) and any

         underlying engagement letter with the Court and serve such motion on the U.S. Trustee, counsel

         to the Committee, Pachulski Stang Ziehl & Jones LLP, and any party requesting notice under

         Bankruptcy Rule 2002. If no such party files an objection within 14 days of the Debtors filing

         such motion, the Proposed Additional Services and any underlying engagement agreement may

         be approved by the Court by further order without further notice or hearing. All additional

         services will be subject to the provisions of this Order, unless otherwise ordered by the Court.


27067532.1                                                3
         US-DOCS\117848178.2
                      Case
                        Case
                           20-11768-CSS
                             20-11768-CSS Doc
                                            Doc
                                              564-2
                                                504 Filed
                                                    Filed 11/16/20
                                                          10/21/20 Page
                                                                   Page 38
                                                                        4 ofof643




                 7.       The indemnification provisions included in KPMG’s Standard Terms and

         Conditions for Advisory and Tax Services (“the Standard Terms and Conditions”), are approved,

         subject to the following during the pendency of the Debtors’ Chapter 11 Cases:

                          (a)     KPMG3 shall not be entitled to indemnification, contribution or
                                  reimbursement for services other than those described in the Engagement
                                  Letters and the Application, unless such services and indemnification,
                                  contribution or reimbursement therefor are approved by the Court;
                                  provided, that to the extent additional engagement letter(s) are filed with
                                  the Court and no parties object to such engagement letter(s) in accordance
                                  with the procedures described in the immediately preceding Ordered
                                  paragraph, KPMG shall be entitled to indemnification, contribution or
                                  reimbursement for the services set forth in such engagement letter(s),
                                  subject to the terms of this paragraph;

                          (b)     The Debtors shall have no obligation to indemnify KPMG, or provide
                                  contribution or reimbursement to KPMG, for any claim or expense that is
                                  either: (i) judicially determined (the determination having become final) to
                                  have arisen from KPMG’s bad faith, self-dealing, breach of fiduciary duty
                                  (if any such duty exists), gross negligence or willful misconduct; or (ii)
                                  judicially determined (the determination having become final), based on a
                                  breach of KPMG’s contractual obligations to the Debtor, unless this Court
                                  determines that indemnification, contribution, or reimbursement would be
                                  permissible pursuant to In re United Artists Theatre Co., et al., 315 F.3d
                                  217 (3d Cir. 2003); or (iii) settled prior to a judicial determination as to the
                                  exclusions set forth in clauses (i) and (ii) immediately above, but
                                  determined by the Court, after notice and a hearing to be a claim or
                                  expense for which KPMG should not receive indemnity, contribution or
                                  reimbursement under the terms of KPMG’s retention by the Debtors
                                  pursuant to the terms of the Engagement Letters and Application, as
                                  modified by this Order; and

                          (c)     If, before the earlier of: (i) the entry of an order confirming a chapter 11
                                  plan in these cases (that order having become a final order no longer
                                  subject to appeal); and (ii) the entry of an order closing these chapter 11
                                  cases, KPMG believes that it is entitled to the payment of any amounts by
                                  the Debtors on account of the Debtors’ indemnification, contribution
                                  and/or reimbursement obligations under the Engagement Letters (as
                                  modified by this Order) and Application, including without limitation the
                                  advancement of defense costs, KPMG must file an application therefor in
                                  this Court, and the Debtors may not pay any such amounts to KPMG

             3
                 For purposes of paragraph 7 only, the term KPMG shall include all “KPMG Parties” and any entity who is
                 an “Indemnified Party,” as those terms are defined in the Standard Terms and Conditions.
27067532.1                                                     4
         US-DOCS\117848178.2
                       Case
                         Case
                            20-11768-CSS
                              20-11768-CSS Doc
                                             Doc
                                               564-2
                                                 504 Filed
                                                     Filed 11/16/20
                                                           10/21/20 Page
                                                                    Page 39
                                                                         5 ofof643




                                 before the entry of an order by this Court approving the payment. This
                                 subparagraph (c) is intended only to specify the period of time under
                                 which the Court shall have jurisdiction over any request for fees and
                                 expenses by KPMG for indemnification, contribution or reimbursement,
                                 and not a provision limiting the duration of the Debtors’ obligation to
                                 indemnify KPMG. All parties in interest shall retain the right to object to
                                 any demand by KPMG for indemnification, contribution or
                                 reimbursement.

                 8.       Notwithstanding anything in the Application or the Engagement Letters to the

         contrary, KPMG shall (i) to the extent that KPMG uses the services of independent contractors,

         subcontractors, or employees of foreign or domestic affiliates or subsidiaries (collectively, the

         “Contractors”) in these cases, KPMG shall pass-through the cost of such Contractors to the

         Debtors at the same rate that KPMG pays the Contractors, (ii) seek reimbursement for actual

         costs only, (iii) use commercially reasonable efforts to ensure that the Contractors are subject to

         the same conflict checks as required for KPMG, and (iv) file with the Court such disclosures

         required by Bankruptcy Rule 2014.

                 9.       In the event that, during the pendency of these cases, KPMG seeks reimbursement

         for any attorneys’ fees and/or expenses, the invoices and supporting time records from such

         attorneys shall be included in KPMG’s fee applications and such invoices and time records shall

         be in compliance with Rule 2016-2(f) of the Local Rules of this Court, and shall be subject to the

         U.S. Trustee Guidelines and approval of the Bankruptcy Court under the standards of sections

         330 and 331 of the Bankruptcy Code, without regard to whether such attorney has been retained

         under section 327 of the Bankruptcy Code and without regard to whether such attorney’s

         services satisfy section 330 (a)(3)(C) of the Bankruptcy Code; provided, however, that KPMG

         shall not seek reimbursement of any fees incurred defending any of KPMG’s fees in these cases.

                 10.      The Debtors shall comply with the notice requirement set forth in paragraph 4(c)

         of KPMG’s Standard Terms and Conditions for Advisory and Tax Services (the “Standard

27067532.1                                                5
         US-DOCS\117848178.2
                          Case
                            Case
                               20-11768-CSS
                                 20-11768-CSS Doc
                                                Doc
                                                  564-2
                                                    504 Filed
                                                        Filed 11/16/20
                                                              10/21/20 Page
                                                                       Page 40
                                                                            6 ofof643




         Terms and Conditions”), including providing the written notice required prior to disseminating

         or advancing any of KPMG's advice, recommendations, information, or work product to third

         parties.

                    11.     During the pendency of these Chapter 11 Cases, paragraph 6 of the Standard

         Terms and Conditions is deleted.

                    12.     To the extent there is any conflict between this Order, and the Application, the

         Engagement Letters and the Ridgway Declarations, the terms of this Order shall control.

                    13.     Notwithstanding anything in the Application or the Engagement Letters to the

         contrary, during the pendency of these Chapter 11 Cases, this Court retains exclusive jurisdiction

         over all matters arising out of and/or pertaining to KPMG’s engagement until such jurisdiction is

         relinquished.

                    14.     The Debtors are authorized to take any and all actions necessary to effectuate the

         relief granted herein.

                    15.     During the pendency of these Chapter 11 Cases, this Court shall retain jurisdiction

         with respect to any matters, claims, rights or disputes arising from or related to the

         implementation of this Order.




                    Dated: October 21st, 2020                    CHRISTOPHER S. SONTCHI
                    Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

27067532.1                                                   6
         US-DOCS\117848178.2
Case 20-11768-CSS   Doc 564-2   Filed 11/16/20   Page 41 of 43




            EXHIBIT 3
              Case 20-11768-CSS                 Doc 564-2      Filed 11/16/20        Page 42 of 43



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------    x
                                                                :
    In re:                                                      : Chapter 11
                                                                :
    Lucky Brand Dungarees, LLC, et al., 1                       : Case No. 20-11768 (CSS)
                                                                :
                             Debtors.                           : (Jointly Administered)
                                                                :
                                                                :
    --------------------------------------------------------    x

              DECLARATION PURSUANT TO RULE 2016-2 OF THE
            LOCAL RULES OF BANKRUPTCY PROCEDURE FOR THE
    UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE


                 I, Kristin Ridgway, being duly sworn, deposes and says:


             1. I am a Certified Public Accountant and a managing director of KPMG LLP (“KPMG”), a

professional services firm.


             2. By the Order dated October 21, 2020, KPMG was retained to provide as tax compliance

and consulting services to the above captioned debtors and debtors-in-possession (the “Debtors”) pursuant

to Sections 327(a) and 328(a) of title 11 of the United States Code, Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware effective as of June 29, 2020. I submit this

Declaration in conjunction with KPMG’s first interim fee application (the “Application”) for allowance of

compensation for services rendered and reimbursement of expenses incurred for the period July 29, 2020

through September 30, 2020.


             3. I have personally performed some of the services rendered by KPMG to the Debtors and


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
(7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S Santa
Fe Avenue, Los Angeles, California 90013.
            Case 20-11768-CSS           Doc 564-2       Filed 11/16/20        Page 43 of 43



am very familiar with the work performed by the professionals of KPMG for the Debtors.


           4. I have reviewed the foregoing Application and the facts set forth therein are true and

correct to the best of my knowledge, information and belief. Moreover, I have reviewed Rule 2016-2 of

the Local Rules of Bankruptcy Procedure for the United States Bankruptcy Court for the District of

Delaware, and submit that the Application substantially complies with such Rule.


               I declare under the penalty of perjury that the foregoing is true and correct.


Executed this 16th of November, 2020.



                                                         /s/ Kristin Ridgway
                                                         Kristin Ridgway
                                                          KPMG LLP
                                                         550 South Hope St., Suite 1500
                                                         Los Angeles, CA 900071




                                                    2
